This cause is pending before the court upon the filing of a report by the Board of Commissioners on Grievances and Discipline. Upon consideration of respondent’s motion to supplement the record and second motion to remand,
It is ordered by the court that the motion to supplement the record is denied. It is further ordered that the motion to remand is granted. This matter is hereby remanded to the Board of Commissioners on Grievances and Discipline for consideration of mitigation evidence.
It is further ordered that oral argument scheduled for March 26, 2008, is cancelled until further order of the court.
Pfeifer and Lundberg Stratton, JJ., would grant the motion to supplement the record.